FOURTH DIVISION
                               DILLARD, P. J.,
                           MERCIER and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  December 17, 2021



In the Court of Appeals of Georgia
 A21A1230. LEE v. THE STATE.

      DILLARD, Presiding Judge.

      Following a trial by jury, Dustin Lee was convicted of possessing a firearm as

a convicted felon. Lee now appeals from this conviction, arguing that (1) the evidence

was insufficient to sustain it, (2) the trial court made a series of plain errors, (3) the

State was improperly permitted to misstate the law during its closing argument, and

(4) the combined prejudicial effect of the errors requires a new trial. Because we

agree that the State failed to present sufficient evidence to sustain Lee’s conviction,

we reverse.

      On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict, and the defendant no longer enjoys a presumption of
innocence.1 And we do not weigh the evidence or determine witness credibility, but

only determine whether—under the standard of Jackson v. Virginia2—the evidence

was sufficient for a rational trier of fact to find beyond a reasonable doubt that the

defendant was guilty of the charged offense.3

      So viewed,4 the record shows that in August 2016, an anonymous citizen

contacted Jason McCoy—the chief of police for the City of Soperton—in reference

to an online comment about “bad” law enforcement officers needing to be “shot,”

which was made by Lee’s Facebook account.5 McCoy then viewed several images

      1
          Short v. State, 234 Ga. App. 633, 634 (1) (507 SE2d 514) (1998).
      2
          443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
      3
         Id.; see Murray v. State, 309 Ga. App. 828, 830 (711 SE2d 387) (2011) (“The
test for sufficiency is whether any rational trier of fact could have found the central
elements of the crime beyond a reasonable doubt.”).
      4
         The State’s statement of facts only notes that it “explicitly does not endorse
or agree to [Lee’s] statement of facts” and “asks this Court to rely on the record of the
trial itself, as it is the only evidence available on the matters raised in [Lee’s]
motion.” Suffice it to say, this does not comply with Georgia Court of Appeals Rule
25 (b) (2), which requires the appellee to “point out any material inaccuracy or
incompleteness of appellant’s statement of facts” and include “any additional
statement of facts deemed necessary, plus citations to additional parts of the record
or transcript deemed material.”
      5
       This statement was not admitted into evidence, but McCoy read it to the jury:
“There’s bad police, too, that need shot. They just hide behind their badges. FTP.”
McCoy explained to the jury that he understood “FTP” to mean “f*ck the police.”

                                           2
from Lee’s account (which was public) and noticed a photograph of Lee holding a

firearm, though he could not tell when the image was posted or taken. McCoy

suspected that Lee was a convicted felon, confirmed this was true “through a GCIC

check,” and then eventually located Lee at his girlfriend’s residence where he lived

part time.

      When officers arrived at the girlfriend’s residence on August 14, 2016, Lee

exited the home onto the front porch and was immediately arrested for terroristic

threats based on his Facebook comments. Lee was then handcuffed and placed in the

back of a patrol car while McCoy and other officers searched the girlfriend’s home

for a gun. Before doing so, McCoy asked Lee’s girlfriend—based on the images

uploaded to Lee’s Facebook account—if there were any guns in the home. She

responded that there was a gun inside, and she instructed her young son to retrieve

it. The girlfriend advised McCoy that the gun was in a bedroom, but when the two

reached the bedroom, she could not find the weapon.6 Then, upon exiting the

bedroom, they saw the gun—a .22 caliber rifle—propped against a wall in the main

living area of the home. McCoy then took the rifle into evidence.


      6
       Despite looking for the gun in the bedroom, the girlfriend later testified that
she normally kept it in the laundry room.

                                          3
      Lee was then read his Miranda rights, and he proceeded to voluntarily speak

with McCoy,7 saying that he acquired the rifle for his girlfriend’s son and did so by

trading a small dirt bike. His girlfriend confirmed that the gun was acquired from

Lee’s family, and that her oldest son used it as a hunting rifle. She also testified that

Lee did not personally go to pick up the gun from his family, but rather she and her

son did.

      Lee was thereafter indicted for possessing a firearm as a convicted felon in that

“on the 14th day of August, 2016, [he] did unlawfully, having been convicted on the

31st day of October, 2013, . . . of theft by receiving, a felony . . . , receive, possess

and transport a firearm.” Lee was subsequently found guilty of this offense, and this

appeal follows the denial of his motion for new trial.

      1. For starters, Lee argues that the State did not present sufficient evidence that

he actually or constructively possessed the firearm.8 We agree.




      7
       The trial court determined—after conducting a Jackson-Denno hearing—that
Lee knowingly and voluntarily gave his statement to law enforcement.
      8
        Lee does not dispute that he is a convicted felon. For its part, the State
addresses Lee’s sufficiency argument with only a short paragraph that fails to cite any
legal authority.

                                           4
      Under Georgia law, “[a]ny person . . . who has been convicted of a felony by

a court of this state or any other state . . . who receives, possesses, or transports any

firearm commits a felony . . . .”9 And possession of a firearm can be either actual or

constructive.10 A person constructively possesses an item when, “though not in actual

possession, [he] knowingly has both the power and the intention at a given time to

exercise dominion or control” over the item.11 Finally, though constructive possession

may be shown by circumstantial evidence, as with any charge based on purely

circumstantial evidence, in order to support a conviction, “the evidence must exclude

every reasonable hypothesis, save that of constructive possession by the defendant.”12


      9
          OCGA § 16-11-131 (b).
      10
         Peppers v. State, 315 Ga. App. 770, 771 (728 SE2d 286) (2012); Layne v.
State, 313 Ga. App. 608, 612 (2) (722 SE2d 351) (2012).
      11
         Peppers, 315 Ga. App. at 772; see Murray, 309 Ga. App. at 830
(“Constructive possession exists where a person[,] though not in actual possession,
knowingly has both the power and the intention at a given time to exercise dominion
or control over a thing, and it must be based upon some connection between the
defendant and the contraband other than spatial proximity.” (punctuation omitted)).
      12
          Lebis v. State, 302 Ga. 750, 754 (II) (808 SE2d 724) (2017) (punctuation
omitted); see Hunt v. State, 358 Ga. App. 897, 900 (856 SE2d 467) (2021) (“We
recognize that constructive possession can be shown through circumstantial evidence.
But where, as here, the State relies wholly on circumstantial evidence to establish
possession, the proved facts must ‘exclude every other reasonable hypothesis save
that of the guilt of the accused.’” (citation omitted)).

                                           5
      Here, there is no evidence Lee actually or constructively possessed the .22

caliber rifle at issue. The Facebook photos of Lee allegedly holding a firearm were

not admitted into evidence, and McCoy testified that he could not say when the

photographs were taken or posted—i.e., he did not know if they depicted Lee

possessing a firearm prior to or after his felony conviction. As a result, the jury could

not infer from McCoy’s testimony regarding these photographs that Lee actually or

constructively possessed a firearm as a convicted felon.13 Additionally, the rifle was

spotted in the main living area of the home after McCoy and Lee’s girlfriend traveled

through the same area to reach the bedroom, where she could not locate the firearm;

and before going back inside the home, Lee’s girlfriend asked her son to retrieve the

firearm. It is reasonable to conclude, then, that the son retrieved the gun while the

girlfriend and McCoy were looking for it in the bedroom (though she testified the gun

was typically kept in the laundry room), during which time Lee was already

handcuffed and sitting outside in a patrol car. And as for Lee’s so-called confession,

McCoy merely testified that Lee said he acquired the firearm for his girlfriend’s son

by trading a dirt bike for it. McCoy did not say Lee confessed to transporting the gun.

      13
         See OCGA § 24-14-9 (“In arriving at a verdict, the jury, from facts proved,
and sometimes from the absence of counter evidence, may infer the existence of other
facts reasonably and logically consequent on those proved.”).

                                           6
Similarly, Lee’s girlfriend testified that Lee facilitated the acquisition of the firearm

(which belonged to and was used by her son), but she was the one to pick it up.

      As a result, even viewing the foregoing in the light most favorable to the jury’s

verdict, there is no evidence that Lee actually or constructively possessed the firearm

so as to sustain a conviction for possession of a firearm as a convicted felon. Indeed,

a finding of constructive possession “must be based upon some connection between

the defendant and the contraband other than spatial proximity,” and evidence of

“mere presence at the scene of the crime, and nothing more to show participation of

a defendant in the illegal act, is insufficient to support a conviction.”14 The most that


      14
          Mantooth v. State, 335 Ga. App. 734, 735 (1) (a) (783 SE2d 133) (2016)
(punctuation omitted), disapproved of on other grounds by Hill v. State, 360 Ga. App.
143 (860 SE2d 893) (2021); see Harvey v. State, 344 Ga. App. 7, 12-13 (2) (b) (806
SE2d 302) (2017) (“Merely finding contraband on premises occupied by the
defendant does not support a conviction if the evidence shows that persons other than
the defendant had equal opportunity to commit the crime. Likewise, mere spatial
proximity between the defendant and the contraband will not support a finding of
constructive possession.” (punctuation omitted)), disapproved of on other grounds
by Hill v. State, 360 Ga. App. 143 (860 SE2d 893) (2021). Cf. Thurmond v. State, 304
Ga. App. 587, 591 (2) (696 SE2d 516) (2010) (“[E]vidence other than [the
defendant’s] spatial proximity to the cocaine allowed a finding that he had
constructive possession over it. The driver of the car in which the cocaine was found
denied that the cocaine was hers. She stated that it was thrown to the floorboard under
her feet by [the defendant]. Moreover, she stated that she met [the defendant] to
discuss the purchase of an ‘8-ball’ of cocaine, which the officer testified was
consistent with the packaging of the cocaine found in the car.”).

                                           7
the evidence shows here is that Lee stayed at his girlfriend’s home part-time; had

previously arranged for her son to acquire a rifle; Lee’s girlfriend transported the rifle

to her home; the rifle was generally kept in the laundry room; the rifle was used by

and belonged to the girlfriend’s son; and the rifle was located and appeared in the

common living area on the day in question while Lee was already handcuffed and

sitting in a patrol car, after the girlfriend told her son to retrieve it. There was no

testimony as to where in the bedroom the girlfriend and McCoy looked for the gun

(e.g., under the bed, in the closet), nor was there testimony as to whether Lee shared

his girlfriend’s bedroom while living there part-time.15 And there was no testimony

as to whether Lee knew where the gun was kept—be it the girlfriend’s bedroom or

the laundry room.16 Thus, Lee’s spatial proximity to a firearm within his girlfriend’s

home was insufficient to establish that he actually or constructively possessed the




      15
         Cf. Carter v. State, 319 Ga. App. 609, 612-13 (2) 737 SE2d 714) (2013)
(“[The defendant] also knew that there was a gun in the apartment, and police found
it in [the defendant’s] closet along with a shoe box containing marijuana. This
evidence was sufficient for the trial court to conclude that [the defendant] had the
power and intention to exercise control over the gun.”).
      16
         Cf. id. at 613 (“Although [the defendant] claimed he did not know the gun
was in his laundry hamper, [the defendant’s] credibility on this issue was for the
factfinder to determine.” (citation omitted)).

                                            8
rifle.17 There was, then, no evidence that Lee “knowingly [had] both the power and

the intention at a given time to exercise dominion or control”18 over the firearm, and

      17
         See Peppers, 315 Ga. App. at 772 (“The evidence here showed two possible
scenarios: (1) that [the defendant] asked his roommate for permission to take officers
to her room to retrieve the shotgun, and led officers to the roommate’s bedroom
where they retrieved it; or (2) [the defendant] handed the officers the shotgun that his
roommate had placed by the door after hearing officers ask if there were guns in the
home. Neither of these circumstances is sufficient to show that [defendant] actually
possessed or exercised sufficient dominion and control over the shotgun to establish
constructive possession.”); Peterson v. State, 252 Ga. App. 469, 471 (2) (556 SE2d
514) (2001) (“[T]he only evidence linking [the defendant] to the guns, other than his
proximity to them, was the discovery at the apartment where the guns were found of
paperwork bearing his name and photographs depicting him. This circumstantial
evidence did not exclude the possibility that the guns belonged to the others present
in the apartment—the woman found in the bedroom or the man in the dining room.
Accordingly, the conviction of possession of a firearm must be reversed.” (footnote
omitted)). Cf. Layne, 313 Ga. App. at 613 (2) (“[T]he evidence shows that [the
defendant’s] bedroom contained two firearms and ammunition for a third gun that
was found in a spare bedroom. Additionally, a shed used by [the defendant] also
contained ammunition for the guns in question. This evidence was sufficient to show
that [the defendant] constructively possessed three firearms as a convicted felon.”).
      18
          Peppers, 315 Ga. App. at 772 (emphasis supplied); see Murray, 309 Ga.
App. at 830 (“Constructive possession exists where a person[,] though not in actual
possession, knowingly has both the power and the intention at a given time to
exercise dominion or control over a thing, and it must be based upon some connection
between the defendant and the contraband other than spatial proximity.” (punctuation
omitted)). Cf. Lebis, 302 Ga. at 753-56 (II) (A) (holding that evidence beyond mere
spatial proximity established that wife constructively possessed firearms when there
was circumstantial evidence showing she occupied a small hotel room with her
husband in preparation to resist his arrest, their belongings were intermixed within
the room, photographs showed the close proximity in which the couple lived,
photographs showed weapons highly visible throughout the room, wife implausibly

                                           9
thus, the evidence presented by the State was not sufficient for the jury to find beyond

a reasonable doubt that Lee possessed a firearm as a convicted felon.19

      2. Given our holding in Division 1, we need not address Lee’s remaining

enumerations that the trial court made a series of plain errors, the State was

improperly permitted to misstate the law during closing argument, and the combined

prejudicial effect of the errors requires a new trial.




denied knowing the weapons were in the room but also told officers she knew her
husband kept a weapon on his person, she knew her husband owned guns, and she
previously attempted to conceal weapons within her home because her husband was
a convicted felon who could not possess firearms).
      19
          See London v. State, 235 Ga. App. 30, 33 (2) (508 SE2d 247) (1998)
(“Considering the lack of direct evidence as to [the defendant’s] possession or control
over the weapons and the number of people who had equal access to the places in the
apartment where the guns ultimately were found, we cannot conclude that the state
carried its burden under a Jackson v. Virginia standard.”). Cf. Parramore v. State, 277
Ga. App. 372, 373-74 (626 SE2d 567) (2006) (“[The defendant] does not dispute his
prior felony conviction, and the following evidence was sufficient to establish that
[he] had constructive possession of the weapon: (1) [deputies] testified that [he] had
stated that he was living at his mother’s house and staying in the back bedroom; (2)
[he] told the deputies that he used the gun for hunting; (3) [he] told the deputies that
the gun could be located in that bedroom; (4) the deputies actually found the gun in
the back bedroom; (5) [his mother] testified that prior to the trial, [he] had been
staying in the same room that the gun had been found; and (6) [he] indicated on the
bond certification that his address was [his mother’s address].”).



                                           10
For all these reasons, we reverse Lee’s conviction.

Judgment reversed. Mercier and Pinson, JJ., concur.




                                  11